Citation Nr: 0207561	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to April 
1972.  He died in September 1999, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO decision which, in pertinent part, 
denied service connection for the cause of the veteran's 
death (one basis for dependency and indemnity compensation 
(DIC)).  The appellant initially requested a hearing before a 
member of the Board, but by a letter dated in July 2001, her 
representative withdrew her hearing request.  In July 2001, 
the Board remanded the case to the RO for further procedural  
development.  The case was subsequently returned to the 
Board.

FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran's only service-connected 
disability was post-traumatic stress disorder (PTSD).

3.  The veteran died many years after service as a result of 
a gunshot wound to the neck; he was shot by an unknown person 
and there were no witnesses.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The appellant and her representative have been notified of 
evidence required to substantiate the claim.  Such notice is 
found the rating decision, the statement of the case, an 
August 2001 letter to the appellant, and supplemental 
statements of the case.  The appellant and her representative 
have submitted medical records and written arguments.  The 
Board concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Id.  Based on the entire record, the Board 
finds that all relevant evidence has been developed to the 
extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
October 1965 to April 1972, including service in Vietnam.  He 
was awarded the combat action ribbon, among other awards, and 
his service personnel records show that he participated in 
several operations in Vietnam.

During his lifetime, the veteran's only established service-
connected disability was PTSD, rated 100 percent disabling 
from May 1996 until his death.  Post-service medical records 
reflect that he was treated for PTSD and substance abuse for 
years, including several hospital admissions from 1996 to 
1999.  Records show that prior to this he worked as a VA 
police officer for many years.

In a March 1999 medical assessment of mental status, the 
examiner diagnosed PTSD, major depressive disorder, and panic 
disorder.  It was noted that the veteran was hypervigilant 
and watchful most of the time, and that he became agitated 
and enraged when frustrated in social situations.  It was 
also noted that he had frequent intrusive thoughts and 
recollections of Vietnam experiences and subsequent 
experiences as a federal police officer.  During a May 1999 
VA psychiatric examination, he reported that he had panic 
attacks and outbursts involving severe anger and rage.  The 
examiner did not diagnose PTSD, but rather diagnosed anxiety 
disorder, not otherwise specified (NOS).  The global 
assessment of functioning (GAF) scale score was 65.

The veteran was hospitalized on separate occasions in June 
1999, July 1999, and August 1999, and was treated for 
substance abuse and PTSD.  His GAF was 30 on admission in a 
hospitalization in early June 1999, then was 40 during 
subsequent hospitalizations in June and July 1999, and during 
his three-day hospitalization in early August 1999, his GAF 
was 45.  A VA outpatient treatment record shows that about a 
week later, he admitted to using heroin two days previously.

The veteran's death certificate shows that he died on 
September [redacted], 1999, at about 3:50 a.m.  The immediate cause of 
death was listed as a gunshot wound to the neck.  His death 
was determined to be a homicide, and no other causes of death 
were listed.  An autopsy was performed, and a post-mortem 
examination report indicated that the cause of death was a 
gunshot wound to the front of the neck.  The examiner 
indicated that there was evidence of close range discharge of 
a firearm on the skin surrounding the wound.  He stated that 
the veteran had not been consuming alcoholic beverages prior 
to death, but had been using cocaine.

A police incident report regarding the veteran's death shows 
that he was found dead on a sidewalk at about 3:50 a.m. after 
he was shot in the neck by an unknown person.  A witness 
stated that he heard a gunshot and came outside and saw a 
vehicle leaving the scene.  No other witnesses were 
identified, and the status of the criminal investigation of 
the veteran's death was listed as open.  There is no evidence 
in the claims file that there were any witnesses to the 
veteran's death.

In November 1999, the appellant submitted a claim for DIC 
benefits.  She claimed that the cause of the veteran's death 
was due to service.  By a letter received in February 2000, 
she asserted that the veteran's service-connected PTSD 
"...impaired my husband's 'Fight or Flight' survival instinct.  
Further, I believe that my husband's anxiety attacks and 
numerous flashbacks are also contributing factors.  I believe 
that the PTSD prevented my husband from thinking in a 
rational manner.  Unlike you and I, if we were attacked, our 
first response would be to cooperate.  I believe that based 
on my husband's illness, his first response was to defend 
himself which resulted in his death."  She essentially 
reiterated her assertions in an April 2000 statement, and 
asserted that the veteran's GAF was 25.  She contended that 
if not for his PTSD, the veteran would have been at home in 
bed at the time of his death.  She asserted that the 
veteran's autopsy report showed that he was approaching his 
assailant instead of retreating.

A September 2000 memorandum of contact shows that a VA 
employee spoke with the appellant, who stated that the 
veteran's doctor, at a Vet's Center, had written a statement 
which would be instrumental in establishing benefits, but 
that the office manager was denying her request for the 
information.  The VA employee called the Vet's Center, which 
indicated that the veteran had been treated there, and that 
he died as a result of an altercation in the late night/early 
morning hours.  The Vet's Center employee stated that the 
appellant had asked for a medical opinion regarding the 
veteran's state of mind during the altercation to the effect 
that the veteran's military training prompted him to fight 
rather than flight resulting in his death.  The Vet's Center 
informed the VA employee that it was too speculative to 
provide a medical opinion regarding the veteran's state of 
mind during the altercation, and that the appellant had not 
been denied access to any records.

By a letter to a Congressman dated in September 2000, the 
appellant essentially reiterated her assertions, and said 
that prior to the veteran's death, his PTSD was worsening.  
She said that no one knew what happened on the night of the 
veteran's death as there were no witnesses.  She asserted 
that the veteran's VA physician wrote a letter on her behalf, 
but that his supervisor would not release it to her.  She 
said she could only speculate that the veteran's PTSD played 
a very big part in how he reacted to his assailant on that 
night.  In a statement received in November 2000, she stated, 
"Unfortunately, my husband's possible attempt to defend 
himself resulted in his death."

In July 2001, the appellant's representative submitted 
written argument and medical evidence directly to the Board.  
The evidence included partially duplicative VA medical 
records dated in 1999 reflecting treatment for PTSD and 
substance abuse, and a May 2001 letter from the appellant 
which describes the veteran's behavior in August 1999.  The 
appellant's representative essentially asserted that the 
veteran's PTSD worsened during the last year of his life, and 
led to his death.  He contended that due to his impairment by 
PTSD, the veteran got into a fight, was unable to respond as 
a person of sound mind, and was shot and killed.

In July 2001, the Board remanded the case to the RO for 
consideration of the materials submitted in July 2001.

By a letter to the appellant dated in August 2001, the RO 
notified her of actions taken to help her with her claim, and 
advised her of additional evidence which was still needed.

In April 2002, the appellant submitted an April 2002 letter 
sent to her attorney by a private psychiatrist, E. W. Fine, 
MD, who practices consultative and forensic psychiatry.  In 
this letter, Dr. Fine stated that he had reviewed the 
veteran's medical records.  He summarized pertinent records, 
and stated that the veteran was a "...veritable time-bomb with 
a very high probability of either killing himself, or 
becoming involved in a situation when he would become the 
victim of a violent act."  He concluded, "Although there 
were no witnesses to his ultimate death, it is my opinion, 
within a reasonable degree of medical certainty, that [the 
veteran] either precipitated such an event, or was involved, 
as a result of his mental illness, in some type of 
altercation to which he responded in a manner dictated by his 
mental state, the end-result being that he was fatally shot.  
His service-connected PTSD should therefore be considered as 
either the direct result of his death or, at the very least, 
being a significant contributory factor."

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001). 

The file shows that during the veteran's lifetime, his only 
established service-connected disability was PTSD.  The 
veteran's death certificate and autopsy report reveal that 
the immediate cause of death was a gunshot wound to the neck, 
determined to be a homicide.  No underlying causes of death 
were listed.  The police records show, and the appellant 
concedes, that there were no witnesses to the veteran's 
death, and the exact chain of events leading to his death by 
shooting are not known.

A private psychiatrist, Dr. Fine, who never treated the 
veteran, has indicated that he reviewed the veteran's 
records, and essentially opined that the veteran's PTSD 
caused his death (although his opinion actually stated the 
reverse), by causing him to be involved in an altercation 
which resulted in his death.  The Board notes that Dr. Fine's 
statements regarding the cause of the veteran's death are not 
based on personal knowledge.  He acknowledges that there were 
no witnesses to the shooting.  Since Dr. Fine did not 
personally witness the incident in question, and since 
causation of an act of violence is a question of fact, he is 
not competent to opine as to the chain of events leading up 
to the shooting.  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  The doctor's opinion that PTSD caused the veteran to 
be shot to death is speculative and has no probative value.  
LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 
Vet. App. 458 (1993) (an opinion based on an inaccurate 
factual premise has no probative value).

The appellant and her representative have also contended that 
the veteran's PTSD caused him to fight with another person, 
who then shot him.  Like Dr. Fine, they have no personal 
knowledge of the incident in question, and their statements 
are also speculative in nature.  Id.  The Board finds that 
the appellant has not submitted persuasive credible evidence 
linking the veteran's service-connected PTSD with his murder 
by an unknown person.  

The weight of the credible evidence demonstrates that the 
primary cause of death (a gunshot wound) happened many years 
after service and was not caused by any incident of service. 

The Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

